DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on March 9, 2021 is acknowledged.  The traversal is on the ground(s) that the examination of all of the groups of inventions would not pose an undue burden.  This is not found persuasive because, as discussed in the Restriction Requirement and further below, the technical feature common to all of the groups of inventions lacks novelty or an inventive step. Therefore, restriction between the groups of inventions recited in the claims, which are part of the national stage entry for a PCT application, is proper.  See MPEP 1875.
The requirement is still deemed proper and is therefore made FINAL.  Claims 7-14 are withdrawn from consideration. 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  each respectively recites a composite material comprising "a lower face and an upper face such that underneath each of the two faces it comprises a surface portion " and "a lower face, an upper face and one or more side faces, such that a surface portion…is present underneath each of theses faces".  Although the meaning is clear, .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/956132. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the copending application recite all of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106497522A), the text of which is cited herein according to an English language translation, alone or, optionally, in view of Kim (US PG Pub. No. 2015/0168087); claim 2 is rejected as unpatentable over Liu and Kim, as applied to claim 1 herein.  
Regarding claims 1-6, Liu teaches a composite material comprising a continuous boron nitride foam that is coated in graphene and/or diamond (i.e. the continuous structure is a "BNC structure") that has, incorporated into its porosity, a phase change material (i.e. "PCM") (par. 9, 10, 13, 14, 22).  
The teachings of Liu might be considered to differ from the current invention in that he does not explicitly teach that there are portions of the BNC structure underneath its surface(s) that are free of the PCM.  However, Liu does teach that the foam is 
Kim further teaches a composite material including a conductive foam with an incorporated PCM that is configured to have the PCM either discontinuously at the surface of the material or located entirely in the material's interior, i.e. wherein whole faces have PCM-free surface portions of non-zero thickness (par. 22, 28, 30, 35).  Kim teaches that doing so prevents the PCM from being in contact with the heat source and prevents leakage of the PCM when it is in its liquid form (par. 22, 28, 30, 35).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Liu's composite material such that surface portions of a non-zero thickness . 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and, optionally/as applicable, Kim, and further in view of Loeblein (Loeblein, et al.; Small, 10, 2014, p. 2992-2999). 
Regarding claims 1-6, as discussed above, Liu and, optionally/as applicable, Kim teach a composite material that is considered herein to meet the limitations of claims 1-6.  However, as Liu does not explicitly refer to his foam as a "BNC" foam, his teachings may be considered to differ from the current invention in this manner. Liu does teach that the foam may have a BN foam skeleton (par. 14) and, as discussed above, that the foam is intended to be thermally-conductive.  Loeblein further teaches a BNC foam that offers high thermal conductivity, high electrical tunability, thermal properties that can be engineered, and EMI shielding effectiveness, and that is ultra lightweight (p. 2992).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a BNC foam, as taught by Loeblein, as the foam skeleton in Liu's or Liu and Kim's composite material because BNC foams are ultra lightweight, provide high thermal conductivity, high electrical tunability, and thermal properties that can be engineered, and, if desired, can be used for EMI shielding.  


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Loeblein. 
Regarding claims 1-6,  Kim teaches a composite material for a thermal interface structure comprising a continuous foam structure and a phase change material (i.e. "PCM") incorporated into the interior continuous foam structure (par. 22, 30).  Kim teaches that the PCM may be either discontinuously or not disposed on an outer surface of the foam, i.e. wherein the PCM is only located in the interior of the structure and wherein the surface(s), which include top, bottom, and side(s) surfaces, are entirely made up of a portion of a non-zero thickness of foam free of the PCM, thereby preventing the PCM from being in contact with a heat source and preventing leakage of PCM when it is in liquid form (par. 22, 28, 35).  
The teachings of Kim differ from the current invention in that the continuous foam in his composite phase change material is not taught to be a BNC foam.  However, Kim does teach that the foam may include non-metal materials, that it should be thermally conductive, and that the material is intended for use in electronics components (par. 30, 34). Loeblein further teaches BNC foams that have high thermal conductivities and high tunability that are ideal for electronics packaging with a range of specific performance matrix that can be controlled easily (p. 2992, 2995).  Loeblein teaches that the foams are formed by depositing precursor materials onto a metal foam skeleton (p. 2992, 2993).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a BNC foam or to cover the foam of Kim with BNC because the material offers high thermal conductivity and high tunability, and is ideal for use in electronics components having a wide matrix of performance requirements.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784